DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14-15 and 20 of U.S. Patent No. 11281934 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of instant application are anticipated by corresponding claims of U.S. Patent No. 11281934 B2.
Instant of Application 
U.S. Patent No. 11281934 B2
1. A method for tracking of digital memes, the method comprising: monitoring a plurality of sources of digital visual content comprising a visual moment and a caption; comparing an instance of digital visual content to a digital meme; provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the digital meme; determining whether the instance of the digital meme is identical to an existing iteration of the digital meme; provided the instance of the digital meme is not identical to an existing iteration of the digital meme, tracking the instance of the digital meme as a new iteration of the digital meme; and provided the instance of the digital meme is identical to an existing iteration of the digital meme, tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.
1. A method for identification of an Internet meme, the method comprising: monitoring a plurality of sources for digital visual content comprising a visual moment and a caption; determining whether instances of digital visual content include a same visual moment; provided the instances of digital visual content include the same visual moment, identifying the instances of digital visual content including the same visual moment as similar digital visual content; tracking each instance of the similar digital visual content; provided a total number of instances of the similar digital visual content exceeds an Internet meme threshold, identifying the similar digital visual content as an Internet meme, wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of the Internet meme, comparing an instance of digital visual content to an Internet meme; and provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the Internet meme; determining whether an instance of the Internet meme is identical to another instance of the Internet meme; provided the instance of the Internet meme is not identical to another instance of the Internet meme, determining that the instance of the Internet meme is a new iteration of the Internet meme; and provided the instance of the Internet meme is identical to another instance of the Internet meme, determining that the instance of the Internet meme is another instance of an existing iteration of the Internet meme.
2. The method of claim 1, further comprising: generating a perceptual hash for the instance of digital visual content; comparing a perceptual hash for the digital visual content to a perceptual hash for the digital meme; and provided a distance between two perceptual hashes satisfies the similarity threshold, identifying the instance of digital visual content as an instance of the digital meme.
2. The method of Claim 1, wherein the determining whether instances of digital visual content include a same visual moment comprises: generating a perceptual hash for each instance of digital visual content; comparing perceptual hashes for each instance of the digital visual content to determine a distance between the perceptual hashes; and provided the distance between two perceptual hashes satisfies a similarity threshold, determining that the instances of digital visual content corresponding to the perceptual hashes include the same visual moment.
9. A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for identification of a digital meme, the method comprising: monitoring a plurality of sources for digital visual content comprising a visual moment and a caption; comparing an instance of digital visual content to a digital meme; provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the digital meme; determining whether the instance of the digital meme is identical to an existing iteration of the digital meme; provided the instance of the digital meme is not identical to an existing iteration of the digital meme, tracking the instance of the digital meme as a new iteration of the digital meme; and provided the instance of the digital meme is identical to an existing iteration of the digital meme, tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.
14. A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for identification of an Internet meme, the method comprising: monitoring a plurality of sources for digital visual content comprising a visual moment and a caption; determining whether instances of digital visual content include a same visual moment; provided the instances of digital visual content include the same visual moment, identifying the instances of digital visual content including the same visual moment as similar digital visual content; tracking each instance of the similar digital visual content; and provided a total number of instances of the similar digital visual content exceeds an Internet meme threshold, identifying the similar digital visual content as an Internet meme, wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of the Internet meme; comparing an instance of digital visual content to the Internet meme, and provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the Internet meme; determining whether an instance of the Internet meme is identical to another instance of the Internet meme; provided the instance of the Internet meme is not identical to another instance of the Internet meme, determining that the instance of the Internet meme is a new iteration of the Internet meme; provided the instance of the Internet meme is identical to another instance of the Internet meme, determining that the instance of the Internet meme is another instance of an existing iteration of the Internet meme.
15. A computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to perform operations comprising: monitoring a plurality of sources for digital visual content comprising a visual moment and a caption; comparing an instance of digital visual content to a digital meme; provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the digital meme; determining whether the instance of the digital meme is identical to an existing iteration of the digital meme; provided the instance of the digital meme is not identical to an existing iteration of the digital meme, tracking the instance of the digital meme as a new iteration of the digital meme; and provided the instance of the digital meme is identical to an existing iteration of the digital meme, tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.
20. A computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to: monitor a plurality of sources for digital visual content comprising a visual moment and a caption; generate a perceptual hash for each instance of digital visual content; compare perceptual hashes for each instance of the digital visual content to determine a distance between the perceptual hashes; provided the distance between two perceptual hashes satisfies a similarity threshold, determine that the instances of digital visual content corresponding to the two perceptual hashes include a same visual moment and identifying the instances of digital visual content corresponding to the two perceptual hashes as similar digital visual content; track each instance of the similar digital visual content; provided a total number of instances of the similar digital visual content exceeds an Internet meme threshold, identify the similar digital visual content as an Internet meme, wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of the Internet meme; comparing an instance of digital visual content to the Internet meme; and provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the Internet meme; determining whether an instance of the Internet meme is identical to another instance of the Internet meme; provided the instance of the Internet meme is not identical to another instance of the Internet meme, determining that the instance of the Internet meme is a new iteration of the Internet meme; and provided the instance of the Internet meme is identical to another instance of the Internet meme, determining that the instance of the Internet meme is another instance of an existing iteration of the Internet meme.
11. The non-transitory computer readable storage medium of claim 10, the method further comprising: determining that the instance of the digital meme includes a same underlying visual moment as the digital meme; determining that the instance of the digital meme includes a different caption from the digital meme; and based on the instance of the digital meme including a different caption, tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.

16. The computer system of claim 15, the operations further comprising: generating a perceptual hash for the instance of digital visual content; comparing a perceptual hash for the digital visual content to a perceptual hash for the digital meme; and provided a distance between two perceptual hashes satisfies the similarity threshold, identifying the instance of digital visual content as an instance of the digital meme.
16. The non-transitory computer readable storage medium of Claim 15, wherein the identifying the instances of digital visual content including the same visual moment as similar digital visual content comprises: provided the distance between two perceptual hashes satisfies the similarity threshold, identifying the instances of digital visual content corresponding to the two perceptual hashes as similar digital visual content.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a data storage unit; and a processor coupled with the data storage unit, the processor” in claim 15, lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007).
	-Regarding claim 1, Sandell discloses a method for tracking of digital memes, the method comprising (Abstract; FIGS. 1-5; [0029]-[0030]): monitoring a plurality of sources of digital visual content comprising a visual moment and a caption (Abstract; FIG. 1, stream 13, model 21; [0030], “similarly applied to … video-based memes tagged with … text-based identifiers or features”; [0019], “continuously monitoring”; [0036]); comparing an instance of digital visual content to a digital meme (Abstract; [0009]; [0057], “comparison”; [0058]; FIG. 1, detectors 15, 23, database 29); provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the digital meme (FIG. 1; [0009]; [0031]; [0042]); determining whether the instance of the digital meme is identical to an existing iteration of the digital meme (FIG. 1, detectors 15, 23, characterizer 25; [0036]; FIGS. 2(a)-2(b); [0043], “recurrent”; [0017]; [0028]); provided the instance of the digital meme is not identical to an existing iteration of the digital meme (FIG. 1, meme 16; [0032]; [0033], “detect new meme … new post … previous detected memes”; [0037]; [0043], “non-recurrent”; [0048]), tracking the instance of the digital meme as a new iteration of the digital meme (FIG. 1, tracker 17; [0032]; [0055]-[0056]); and provided the instance of the digital meme is identical to an existing iteration of the digital meme (FIG. 1; [0017]; [0028]; [0043]), tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.
Sandell disclose a method and system for discovering internet memes from a social media that relate to posts or other snippets of text that contain a set of words (FIG. 1, system 11). Sandell does disclose that system 11 could be similarly applied to alternative types of memes, such as audio-based or video-based memes tagged with certain features such as text-based identifiers or features inferred from the media, without departing from the spirit of his invention ([0030]).
In the same field of endeavor, Xie teaches visual memes with text for detecting, monitoring and tracking large-scale video (Xie: Abstract; Figs. 1-7). A person skilled in the ordinary art would understand that visual memes with text  includes images or videos with caption (See Hill et al, U.S PG-PUB No. 2012/0102021 A1, [0034], “caption”; [0037], “visual memes”). Xie also teaches provided the instance of digital visual content satisfies a similarity threshold (Xie: Page 1246, 1st Col., Section III, 2nd paragraph; Page 1249, 2nd Col., Section A), identifying the instance of digital visual content as an instance of the digital meme; determining whether the instance of the digital meme is identical to an existing iteration of the digital meme (Xie: Fig.2; Page 1246, Section III); provided the instance of the digital meme is not identical to an existing iteration of the digital meme, tracking the instance of the digital meme as a new iteration of the digital meme (Xie: Page 1245, 2nd Col., 2nd – 3rd paragraphs; Fig. 2; equations (1)-(4)); 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sandell with the teaching of Xie by using visual memes with text in order to monitor and track large-scale videos.
Sandell in view of Xie does teach near-duplicated images or vides for visual memes detection and tracking (Xie: Fig.2; Page 1245, 2nd Col., 3rd paragraph, “meme refers both to individual instances, visualized as representative icons (as in Fig. 1 Left), and to the entire equivalence class of re-posted near-duplicate video segments, visualized as clusters of keyframes (as in Fig. 1 Right)”); Sandell in view of Xie does not teach detecting and tracking duplicated images or videos. Sandell in view of Xie does not teach tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.  A person skilled in the ordinary art would understand that duplicate images or videos detection in a stream web visual data is also very important from a media intelligence perspective (See Gadeski et al, 2015 13th International Workshop on Content-Based Multimedia Indexing (CBMI) , pp. 1-6, Abstract; Page 1, Section I, 1st paragraph; Page 2, Section III).
However, Cha is an analogous art pertinent to the problem to be solved in this application and teaches analysis on the popularity distribution, popularity evolution, and content duplication of user-generated video contents (Cha: Abstract; Figures 1-13; Page 10, Section 6; Page 12, Section 8). Cha further teaches prevalence of content duplication (Cha: Page 10, Section 6 and subsection 6.1; Figures 12-14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie with the teaching of Cha by tracking the instance of the digital meme as another instance of the existing iteration of the digital meme in order to reduce the impact  to track the popularity of an event.
-Regarding claim 4, the modification further discloses wherein the digital visual content comprises one or more frames of a video (Xie: Abstract; Figures 1-2).
-Regarding claim 5, , the modification further discloses wherein the instance of the digital meme is only tracked as another instance of the existing iteration of the digital meme if it is generated by a different social media account than existing iterations of the digital meme (Cha: Page 10, Section 6 and subsection 6.1; Figures 12-14; Xie: Fig.2, Page 1245, 2nd Col., 3rd paragraph).
-Regarding claim 6, the modification further discloses tracking each instance of the digital meme at the plurality of sources (Sandell: FIG. 1; [0029]); tracking each iteration of the digital meme; and determining a reach of each iteration of the digital meme (Sandell: FIG. 1; [0032]; [0055]-[0056]), wherein the reach of each iteration of the digital meme corresponds to engagement with each iteration of the digital meme (Sandell: [0002], “automated discovery of viral content”; [0032]; [0052], “highest count”; [0055]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007),  in view of Song et al (U.S PG-PUB NO. 20170330363 A1).
-Regarding claim 2, Sandell in view of Xie, and further in view of Cha teaches the method of claim 1.
Sandell in view of Xie, and further in view of Cha does not teach  generating a perceptual hash for the instance of digital visual content; comparing a perceptual hash for the digital visual content to a perceptual hash for the digital meme; and provided a distance between two perceptual hashes satisfies the similarity threshold, identifying the instance of digital visual content as an instance of the digital meme.
However, Song is an analogous art pertinent to the problem to be solved in this application and discloses systems and methods identify a number of GIF candidates from a video file, and based on analysis of each candidate's attributes, features and/or qualities, at least one GIF candidate is automatically selected for rendering. Song discloses the method can be used for internet memes (Song: [0036]). Song further discloses to generate a perceptual hash for each instance of digital visual content (Song: [0070], “encoded with a perceptual hash”); compare perceptual hashes for each instance of the digital visual content to determine a distance between the perceptual hashes(Song: [0070], “matched … using a Hamming distance, … computing using … perceptual hash,”); provided the distance between two perceptual hashes satisfies a similarity threshold (Song: [0070], “match if the Hamming distance is within a given threshold distance”), identifying the instance of digital visual content as an instance of the digital meme (Song: [0070], “aligned with frames from its corresponding video using frame matching”; [0071]; [0036], “internet meme”);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify teaching of Sandell in view of Xie, and further in view of Cha with the teaching of Song by generating a perceptual hash for each instance of digital visual content, comparing perceptual hashes for each instance of the digital visual content to determine a distance between the perceptual hashes and providing the distance between two perceptual hashes satisfies a similarity threshold in order to improve efficiency of computation and performance of fast retrieving, identifying and tracking of internet memes, and solve the challenging issues affecting online-marketing and interpersonal communication over social networks.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007),  in view of Song et al (U.S PG-PUB NO. 20170330363 A1), in view of Peirson et al (arXiv: 1806.04510 2018).
-Regarding claim 3, Sandell in view of Xie, and further in view of Cha, in view of Song teaches the method of claim 2. Sandell in view of Xie, and further in view of Cha, in view of Song does not teach a different caption from the digital meme. A person skilled in the ordinary art would understand that visual memes with text  includes images or videos with caption (See Hill et al, U.S PG-PUB No. 2012/0102021 A1, [0034], “caption”; [0037], “visual memes”), and Sandell in view of Xie, and further in view of Cha, in view of Song teaches based on the instance of the visual meme with a different text, tracking the instance of the visual meme as another instance of the existing iteration of the visual meme.
However, Peirson V is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of meme (Peirson V: Abstract; page 4, Table 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie, and further in view of Cha, in view of Song with the teaching of Peirson V by focusing on internet memes wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of meme in order to fast retrieve, identify and track internet memes and solve challenging issues affecting online-marketing and interpersonal communication over social networks.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007), in view of Deza et al (arXiv 1503.02318v3).
-Regarding claim 7, Sandell in view of Xia, and further in view of Cha teaches the method of claim 6.
Sandell in view of Xia, and further in view of Cha does not teach calculating a viral score for each digital meme, the viral score comprising a first component associated with the reach of each iteration of the digital meme and a second component associated with a number of iterations of each digital meme.
However, Deza is an analogous art pertinent to the problem to be solved in this application and further discloses calculating a viral score for each Internet meme (Deza: Abstract; Section 1, Introduction, 4th paragraph; Figure 2; Page 3, 1st Col., equations 1-2), the viral score comprising a first component associated with the reach of each iteration of the Internet meme (Deza: Page 3, 1st Col., equation 1,                         
                            
                                
                                    A
                                
                                
                                    h
                                
                                
                                    n
                                
                            
                        
                    ) and a second component associated with a number of iterations of each Internet meme (Deza: Page 3, 1st Col, equation 2,                         
                            
                                
                                    m
                                
                                
                                    h
                                
                            
                        
                    ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xia, and further in view of Cha with the teaching of Deza by calculating a viral score for each Internet meme in order to accurately predicate virality of internet memes and improve the performance of identifying, tracking, and ranking internet memes.
-Regarding claim 8, the modification further discloses normalizing the reach of an existing iteration of the digital meme based on an average number of engagement measures for digital memes at a particular source of digital visual content (Deza: Page 3, 1st Col., equation 1,                         
                            
                                
                                    A
                                
                                
                                    h
                                
                                
                                    n
                                
                            
                        
                    ; Page 9, 1st Col., 2nd paragraph).
Claims 9, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007), in view of Mawhinney et al (U.S PG-PUB No. 20160042083 A1).
-Regarding claim 9,  Sandell discloses a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for identification of a digital meme, the method comprising (Abstract; FIGS. 1-5; [0029]-[0030]): monitoring a plurality of sources of digital visual content comprising a visual moment and a caption (Abstract; FIG. 1, stream 13, model 21; [0030], “similarly applied to … video-based memes tagged with … text-based identifiers or features”; [0019], “continuously monitoring”; [0036]); comparing an instance of digital visual content to a digital meme (Abstract; [0009]; [0057], “comparison”; [0058]; FIG. 1, detectors 15, 23, database 29); provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the digital meme (FIG. 1; [0009]; [0031]; [0042]); determining whether the instance of the digital meme is identical to an existing iteration of the digital meme (FIG. 1, detectors 15, 23, characterizer 25; [0036]; FIGS. 2(a)-2(b); [0043], “recurrent”; [0017]; [0028]); provided the instance of the digital meme is not identical to an existing iteration of the digital meme (FIG. 1, meme 16; [0032]; [0033], “detect new meme … new post … previous detected memes”; [0037]; [0043], “non-recurrent”; [0048]), tracking the instance of the digital meme as a new iteration of the digital meme (FIG. 1, tracker 17; [0032]; [0055]-[0056]); and provided the instance of the digital meme is identical to an existing iteration of the digital meme (FIG. 1; [0017]; [0028]; [0043]), tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.
Sandell disclose a method and system for discovering internet memes from a social media that relate to posts or other snippets of text that contain a set of words (FIG. 1, system 11). Sandell does disclose that system 11 could be similarly applied to alternative types of memes, such as audio-based or video-based memes tagged with certain features such as text-based identifiers or features inferred from the media, without departing from the spirit of his invention ([0030]).
In the same field of endeavor, Xie teaches visual memes with text for detecting, monitoring and tracking large-scale video (Xie: Abstract; Figs. 1-7). A person skilled in the ordinary art would understand that visual memes with text  includes images or videos with caption (See Hill et al, U.S PG-PUB No. 2012/0102021 A1, [0034], “caption”; [0037], “visual memes”). Xie also teaches provided the instance of digital visual content satisfies a similarity threshold (Xie: Page 1246, 1st Col., Section III, 2nd paragraph; Page 1249, 2nd Col., Section A), identifying the instance of digital visual content as an instance of the digital meme; determining whether the instance of the digital meme is identical to an existing iteration of the digital meme (Xie: Fig.2; Page 1246, Section III); provided the instance of the digital meme is not identical to an existing iteration of the digital meme, tracking the instance of the digital meme as a new iteration of the digital meme (Xie: Page 1245, 2nd Col., 2nd – 3rd paragraphs; Fig. 2; equations (1)-(4));
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sandell with the teaching of Xie by using visual memes with text in order to monitor and track large-scale videos.
Sandell in view of Xie does teach near-duplicated images or vides for visual memes detection and tracking (Xie: Fig.2; Page 1245, 2nd Col., 3rd paragraph, “meme refers both to individual instances, visualized as representative icons (as in Fig. 1 Left), and to the entire equivalence class of re-posted near-duplicate video segments, visualized as clusters of keyframes (as in Fig. 1 Right)”); Sandell in view of Xie does not teach detecting and tracking duplicated images or videos. Sandell in view of Xie does not teach tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.  A person skilled in the ordinary art would understand that duplicate images or videos detection in a stream web visual data is also very important from a media intelligence perspective (See Gadeski et al, 2015 13th International Workshop on Content-Based Multimedia Indexing (CBMI) , pp. 1-6, Abstract; Page 1, Section I, 1st paragraph; Page 2, Section III).
However, Cha is an analogous art pertinent to the problem to be solved in this application and teaches analysis on the popularity distribution, popularity evolution, and content duplication of user-generated video contents (Cha: Abstract; Figures 1-13; Page 10, Section 6; Page 12, Section 8). Cha further teaches prevalence of content duplication (Cha: Page 10, Section 6 and subsection 6.1; Figures 12-14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie with the teaching of Cha by tracking the instance of the digital meme as another instance of the existing iteration of the digital meme in order to reduce the impact  to track the popularity of an event.
Sandell in view of Xie, and further in view of Cha does not teach a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform the above method.
However, Mawhinney is an analogous art pertinent to the problem to be solved in this application and teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a content selection algorithm (Mawhinney: Abstract; FIGS. 1-14; [0032]-[0033]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie, and further in view of Cha with the teaching of Mawhinney by using a non-transitory computer readable storage medium having computer readable program code stored thereon in order to provide a feasible system to perform the above method for memes detection and tracking.
-Regarding claim 15, Sandell discloses computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to perform operations comprising (Abstract; FIGS. 1-5; [0029]-[0030]): monitoring a plurality of sources of digital visual content comprising a visual moment and a caption (Abstract; FIG. 1, stream 13, model 21; [0030], “similarly applied to … video-based memes tagged with … text-based identifiers or features”; [0019], “continuously monitoring”; [0036]); comparing an instance of digital visual content to a digital meme (Abstract; [0009]; [0057], “comparison”; [0058]; FIG. 1, detectors 15, 23, database 29); provided the instance of digital visual content satisfies a similarity threshold, identifying the instance of digital visual content as an instance of the digital meme (FIG. 1; [0009]; [0031]; [0042]); determining whether the instance of the digital meme is identical to an existing iteration of the digital meme (FIG. 1, detectors 15, 23, characterizer 25; [0036]; FIGS. 2(a)-2(b); [0043], “recurrent”; [0017]; [0028]); provided the instance of the digital meme is not identical to an existing iteration of the digital meme (FIG. 1, meme 16; [0032]; [0033], “detect new meme … new post … previous detected memes”; [0037]; [0043], “non-recurrent”; [0048]), tracking the instance of the digital meme as a new iteration of the digital meme (FIG. 1, tracker 17; [0032]; [0055]-[0056]); and provided the instance of the digital meme is identical to an existing iteration of the digital meme (FIG. 1; [0017]; [0028]; [0043]), tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.
Sandell disclose a method and system for discovering internet memes from a social media that relate to posts or other snippets of text that contain a set of words (FIG. 1, system 11). Sandell does disclose that system 11 could be similarly applied to alternative types of memes, such as audio-based or video-based memes tagged with certain features such as text-based identifiers or features inferred from the media, without departing from the spirit of his invention ([0030]).
In the same field of endeavor, Xie teaches visual memes with text for detecting, monitoring and tracking large-scale video (Xie: Abstract; Figs. 1-7). Xie also teaches provided the instance of digital visual content satisfies a similarity threshold (Xie: Page 1246, 1st Col., Section III, 2nd paragraph; Page 1249, 2nd Col., Section A), identifying the instance of digital visual content as an instance of the digital meme; determining whether the instance of the digital meme is identical to an existing iteration of the digital meme (Xie: Fig.2; Page 1246, Section III); provided the instance of the digital meme is not identical to an existing iteration of the digital meme, tracking the instance of the digital meme as a new iteration of the digital meme (Xie: Page 1245, 2nd Col., 2nd – 3rd paragraphs; Fig. 2; equations (1)-(4));
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sandell with the teaching of Xie by using visual memes with text in order to monitor and track large-scale videos.
Sandell in view of Xie does teach near-duplicated images or vides for visual memes detection and tracking (Xie: Fig.2; Page 1245, 2nd Col., 3rd paragraph, “meme refers both to individual instances, visualized as representative icons (as in Fig. 1 Left), and to the entire equivalence class of re-posted near-duplicate video segments, visualized as clusters of keyframes (as in Fig. 1 Right)”); Sandell in view of Xie does not teach detecting and tracking duplicated images or videos. Sandell in view of Xie does not teach tracking the instance of the digital meme as another instance of the existing iteration of the digital meme.  A person skilled in the ordinary art would understand that duplicate images or videos detection in a stream web visual data is also very important from a media intelligence perspective (See Gadeski et al, 2015 13th International Workshop on Content-Based Multimedia Indexing (CBMI) , pp. 1-6, Abstract; Page 1, Section I, 1st paragraph; Page 2, Section III).
However, Cha is an analogous art pertinent to the problem to be solved in this application and teaches analysis on the popularity distribution, popularity evolution, and content duplication of user-generated video contents (Cha: Abstract; Figures 1-13; Page 10, Section 6; Page 12, Section 8). Cha further teaches prevalence of content duplication (Cha: Page 10, Section 6 and subsection 6.1; Figures 12-14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie with the teaching of Cha by tracking the instance of the digital meme as another instance of the existing iteration of the digital meme in order to reduce the impact  to track the popularity of an event.
Sandell in view of Xie, and further in view of Cha does not teach a computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to perform the above method.
However, Mawhinney is an analogous art pertinent to the problem to be solved in this application and teaches a computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to perform a content selection algorithm (Mawhinney: Abstract; FIGS. 1-14; [0032]-[0033]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie, and further in view of Cha with the teaching of Mawhinney by using a computer system comprising: a data storage unit; and a processor coupled with the data storage unit in order to provide a feasible system to perform the above method for memes detection and tracking.
-Regarding claims 12 and 18, Sandell in view of Xie, and further in view of Cha, in view of Mawhinney teaches the non-transitory computer readable storage medium of claim 9 and the system of claim 15 respectively.
the modification further discloses wherein the instance of the digital meme is only tracked as another instance of the existing iteration of the digital meme if it is generated by a different social media account than existing iterations of the digital meme (Cha: Page 10, Section 6 and subsection 6.1; Figures 12-14; Xie: Fig.2, Page 1245, 2nd Col., 3rd paragraph).
-Regarding claims 13 and 19, Sandell in view of Xie, and further in view of Cha, in view of Mawhinney teaches the non-transitory computer readable storage medium of claim 12 and the system of claim 15 respectively.
the modification further discloses tracking each instance of the digital meme at the plurality of sources (Sandell: FIG. 1; [0029]); tracking each iteration of the digital meme; and determining a reach of each iteration of the digital meme (Sandell: FIG. 1; [0032]; [0055]-[0056]), wherein the reach of each iteration of the digital meme corresponds to engagement with each iteration of the digital meme (Sandell: [0002], “automated discovery of viral content”; [0032]; [0052], “highest count”; [0055]).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007),  in view of Mawhinney et al (U.S PG-PUB No. 20160042083 A1), in view of Song et al (U.S PG-PUB NO. 20170330363 A1).
-Regarding claims 10 and 16, Sandell in view of Xie, and further in view of Cha, in view of Mawhinney teaches the non-transitory computer readable storage medium of claim 9 and the system of claim 15 respectively.
Sandell in view of Xie, and further in view of Cha, in view of Mawhinney does not teach  generating a perceptual hash for the instance of digital visual content; comparing a perceptual hash for the digital visual content to a perceptual hash for the digital meme; and provided a distance between two perceptual hashes satisfies the similarity threshold, identifying the instance of digital visual content as an instance of the digital meme.
However, Song is an analogous art pertinent to the problem to be solved in this application and discloses systems and methods identify a number of GIF candidates from a video file, and based on analysis of each candidate's attributes, features and/or qualities, at least one GIF candidate is automatically selected for rendering. Song discloses the method can be used for internet memes (Song: [0036]). Song further discloses to generate a perceptual hash for each instance of digital visual content (Song: [0070], “encoded with a perceptual hash”); compare perceptual hashes for each instance of the digital visual content to determine a distance between the perceptual hashes(Song: [0070], “matched … using a Hamming distance, … computing using … perceptual hash,”); provided the distance between two perceptual hashes satisfies a similarity threshold (Song: [0070], “match if the Hamming distance is within a given threshold distance”), identifying the instance of digital visual content as an instance of the digital meme (Song: [0070], “aligned with frames from its corresponding video using frame matching”; [0071]; [0036], “internet meme”);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify teaching of Sandell in view of Xie, and further in view of Cha, in view of Mawhinney with the teaching of Song by generating a perceptual hash for each instance of digital visual content, comparing perceptual hashes for each instance of the digital visual content to determine a distance between the perceptual hashes and providing the distance between two perceptual hashes satisfies a similarity threshold in order to improve efficiency of computation and performance of fast retrieving, identifying and tracking of internet memes, and solve the challenging issues affecting online-marketing and interpersonal communication over social networks.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007),  in view of Mawhinney et al (U.S PG-PUB No. 20160042083 A1), in view of Song et al (U.S PG-PUB NO. 20170330363 A1), in view of Peirson et al (arXiv: 1806.04510 2018).
-Regarding claim 11, Sandell in view of Xie, and further in view of Cha, in view of Song teaches the method of claim 2. Sandell in view of Xie, and further in view of Cha, in view of Mawhinney,  in view of Song does not teach a different caption from the digital meme. A person skilled in the ordinary art would understand that visual memes with text  includes images or videos with caption (See Hill et al, U.S PG-PUB No. 2012/0102021 A1, [0034], “caption”; [0037], “visual memes”), and Sandell in view of Xie, and further in view of Cha, in view of Song teaches based on the instance of the visual meme with a different text, tracking the instance of the visual meme as another instance of the existing iteration of the visual meme.
However, Peirson V is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of meme (Peirson V: Abstract; page 4, Table 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie, and further in view of Cha, in view of Mawhinney, in view of Song with the teaching of Peirson V by focusing on internet memes wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of meme in order to fast retrieve, identify and track internet memes and solve challenging issues affecting online-marketing and interpersonal communication over social networks.
Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007), in view of Mawhinney et al (U.S PG-PUB No. 20160042083 A1), in view of Peirson et al (arXiv: 1806.04510 2018).
-Regarding claim 17, Sandell in view of Xie, and further in view of Cha, in view of Song teaches the method of claim 2. Sandell in view of Xie, and further in view of Cha, in view of Song does not teach a different caption from the digital meme. A person skilled in the ordinary art would understand that visual memes with text  includes images or videos with caption (See Hill et al, U.S PG-PUB No. 2012/0102021 A1, [0034], “caption”; [0037], “visual memes”), and Sandell in view of Xie, and further in view of Cha, in view of Mawhinney teaches based on the instance of the visual meme with a different text, tracking the instance of the visual meme as another instance of the existing iteration of the visual meme.
However, Peirson V is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of meme (Peirson V: Abstract; page 4, Table 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xie, and further in view of Cha, in view of Mawhinney with the teaching of Peirson V by focusing on internet memes wherein the same visual moment is a root visual moment and each caption corresponds to a different iteration of meme in order to fast retrieve, identify and track internet memes and solve challenging issues affecting online-marketing and interpersonal communication over social networks.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al (U.S PG-PUB No. 20160080476 A1) in view of Xie et al ( IEEE Transactions on Multimedia, Vol. 15, No. 6, pp. 1244-1254, 2013), and further in view of Cha et al (Proc. ACM IMC, pp. 1–14, 2007), in view of Mawhinney et al (U.S PG-PUB No. 20160042083 A1), in view of Deza et al (arXiv 1503.02318v3).
-Regarding claims 14 and 20, Sandell in view of Xie, and further in view of Cha, in view of Mawhinney teaches the non-transitory computer readable storage medium of claim 13 and the system of claim 15 respectively.
Sandell in view of Xia, and further in view of Cha, in view of Mawhinney does not teach calculating a viral score for each digital meme, the viral score comprising a first component associated with the reach of each iteration of the digital meme and a second component associated with a number of iterations of each digital meme.
However, Deza is an analogous art pertinent to the problem to be solved in this application and further discloses calculating a viral score for each Internet meme (Deza: Abstract; Section 1, Introduction, 4th paragraph; Figure 2; Page 3, 1st Col., equations 1-2), the viral score comprising a first component associated with the reach of each iteration of the Internet meme (Deza: Page 3, 1st Col., equation 1,                 
                    
                        
                            A
                        
                        
                            h
                        
                        
                            n
                        
                    
                
            ) and a second component associated with a number of iterations of each Internet meme (Deza: Page 3, 1st Col, equation 2,                 
                    
                        
                            m
                        
                        
                            h
                        
                    
                
            ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sandell in view of Xia, and further in view of Cha, in view of Mawhinney with the teaching of Deza by calculating a viral score for each Internet meme in order to accurately predicate virality of internet memes and improve the performance of identifying, tracking, and ranking internet memes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664